Hough, J.
Thomas "W". Garrard was sued in attach*610ment by Joseph W. Carson ; and S. M. Dodson, who had previously executed a promissory note to said Garrard, was summoned as garnishee. Prior to the institution of the attachment suit Garrard transferred the note by delivery to Silas W. Davis, as collateral security for a pre-existing debt. Dodson, the garnishee, answered, setting up the transfer of the note to Davis, and by leave of the court, paid into court the amount due on said note and was discharged. Davis was made a party, and asserted his claim to the proceeds of the note. Carson, the attaching creditor, contests the right of Davis to said proceeds, on the ground that there was no sufficient consideration to support the transfer.
In Goodman v. Simonds, 19 Mo. 106, it was held that one who takes negotiable paper as collateral security for a pre-existing debt, will hold it subject to all the equities existing between the original parties. Vide also Logan v. Smith, 62 Mo. 458. In all other respects, however, his title is good against all the world. In the case at bar the maker is asserting no equities against the holder of the note. On the contrary, he admits the debt, and has paid the amount thereof into court. But if any equities did exist in favor of the maker, the attaching creditor could not avail himself of them. The debt due Davis exceeds the amount of the note assigned to him by Garrard, and there being no fraud in the transfer, Davis is entitled to the proceeds of the'note. Nor does the fact that the note was transferred to him by delivery only, in any way impair his right to such proceeds. Boeka v. Nuella, 28 Mo. 180; Bennett v. Pound, 28 Mo. 598; Lewis v. Bowen, 29 Mo. 202; Willard v. Moies, 30 Mo, 142. The ruling of the circuit court was in accordance with the views here expressed, and its judgment will be affirmed.
All concur.
Affirmed.